Citation Nr: 1535443	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) following an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied reopening service connection for chronic low back disorder.  The Veteran timely appealed the decision. 

On appeal, the Board has recharacterized the claim as a claim for lumbar spine disorder in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board considers the lumbar spine claim reopened, and that reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Service connection for lumbar spine disorder was denied in an unappealed May 2005 rating action.

2. New and material evidence that tends to substantiate the claim of service connection for a lumbar spine disorder has been received since a final May 2005 rating decision that denied service connection for a lumbar spine disorder.
CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the instant decision reopens the lumbar spine disorder claim and remands for further development, no further discussion of VCAA compliance of that issue is required at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Veteran filed his original application for service connection for a chronic low back disorder in February 2005.  The RO denied the claim for service connection in May 2005 on the basis that the Veteran had neither shown any in-service treatment or diagnosis for a low back disorder, nor that he had a current diagnosis of a low back disorder.  The Veteran was informed of that decision in a May 2005 notification letter.  He did not submit a Notice of Disagreement, and therefore his appeal was never completed.  No new and material evidence was received following the rating decision until the Veteran filed his petition to reopen the claim in April 2009. 

As no new and material evidence was received during the appeal period following the May 2005 rating decision, the May 2005 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for a lumbar spine disorder.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Relevant evidence added to the record since the RO's May 2005 rating decision includes VA treatment records dated November 2009 to January 2015 diagnosing the Veteran with a lumbar spine disorder.  The Board finds that the evidence, in the form of the VA treatment records, is "new" in the sense that it was not previously considered by agency decision makers in the May 2005 rating decision.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.  The new evidence relates to the diagnosis of a current lumbar spine disorder, evidence of which was not present at the time of the rating decision for the original claim in May 2005.  Accordingly, the Board must find that new and material evidence which tends to substantiate the Veteran's claim of service connection for a lumbar spine disorder has been received, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


ORDER

New and material evidence to reopen a claim of service connection for a lumbar spine disorder has been received; to this limited extent, the appeal of this issue is granted.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for a lumbar spine disorder is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

Additional VCAA notice should be provided to the Veteran, notifying him of what information and evidence is needed to substantiate the underlying claim for service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Veteran contends that his lumbar spine disorder originates from an in-service incident that took place in 1987, and that records exist in the forms of a Captain's Mast and medical treatment records.  Service treatment records were obtained and there is no indication of additional outstanding records.  However, an attempt should be made to obtain available service personnel records, including a copy of the Captain's Mast.  

In light of the Veteran's claim of low back problems in service and post service clinical findings, a VA examination should be afforded the Veteran to determine the etiology of any current low back disability.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell, 2 Vet. App. at 611.


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran appropriate notice with respect to his claim of service connection for a lumbar spine disorder.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2. Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disorder that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3. Obtain any relevant VA treatment records from the San Francisco VAMC, or any other VA medical facility that may have treated the Veteran, since April 2015 and associate those documents with the claims file.

4. Contact the NPRC, or any other appropriate repository, and request a copy of any and all service personnel records from the Veteran's military service, to include all records of his reported Captain's Mast in 1987.  All such available records must be associated with the claims folder.  Efforts to locate these records should end only if the evidence does not exist or further efforts to obtain it would be futile.  If the records are deemed to be unavailable, the claims file must be properly documented, and the Veteran notified, as to the unavailability of these records.

5. Schedule the Veteran for an examination to determine the etiology of his lumbar spine disorder.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.  

The examiner should indicate whether it is as likely as not (50 percent probability or greater) that the lumbar spine disorder had its clinical onset in service or was caused by his reported in-service injury, or any other incident of service.

The examiner must reconcile any opinion with the evidence in the claims folder, to include VA outpatient treatment records.  The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


